                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

STATE OF TEXAS,                                 )
                                                )
vs.                                             )   No. 3:21-CV-97-B (BH)
                                                )
JOSEPH DINGLER,                                 )
          Defendant.                            )

            ORDER OF THE COURT ON RECOMMENDATION REGARDING
             REQUEST TO PROCEED IN FORMA PAUPERIS ON APPEAL

       Considering the record in this case and the recommendation of the Magistrate Judge, the
Court hereby finds and orders:

      ( )    The request for leave to proceed in forma pauperis on appeal is GRANTED.

      (X)    The request for leave to proceed in forma pauperis on appeal (doc. 14) is DENIED
             because the Court certifies pursuant to Fed. R. App. P. 24(a)(3) and 28 U.S.C. §
             1915(a)(3) that the appeal is not taken in good faith. In support of this
             certification, the Court incorporates by reference the findings, conclusions, and
             recommendation filed in this case on January 20, 2021 (doc. 7). Based on that
             filing, this Court finds that the appeal presents no legal points of arguable merit and
             is therefore frivolous. The request for leave to proceed in forma pauperis on appeal is
             also denied because the defendant failed to timely provide enough information for a
             determination of whether in forma pauperis status is appropriate, as instructed in the
             order filed in this case on March 18, 2021 (doc. 15).

                     (X)     Although this Court has denied leave to proceed in forma pauperis
                     on appeal, the defendant may challenge the denial by filing a separate
                     motion to proceed in forma pauperis on appeal with the Clerk of Court, U.S.
                     Court of Appeals for the Fifth Circuit, within thirty days after service of the
                     notice required by Fed. R. App. P. 24(a)(4). See Fed. R. App. P. 24(a)(5).


 DATE: May 27, 2021.



                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
